Case 1:13-bk-15929-MB   Doc 2705 Filed 12/17/19 Entered 12/17/19 18:19:12   Desc
                         Main Document     Page 1 of 10
Case 1:13-bk-15929-MB   Doc 2705 Filed 12/17/19 Entered 12/17/19 18:19:12   Desc
                         Main Document     Page 2 of 10
Case 1:13-bk-15929-MB   Doc 2705 Filed 12/17/19 Entered 12/17/19 18:19:12   Desc
                         Main Document     Page 3 of 10
Case 1:13-bk-15929-MB   Doc 2705 Filed 12/17/19 Entered 12/17/19 18:19:12   Desc
                         Main Document     Page 4 of 10
Case 1:13-bk-15929-MB   Doc 2705 Filed 12/17/19 Entered 12/17/19 18:19:12   Desc
                         Main Document     Page 5 of 10
Case 1:13-bk-15929-MB   Doc 2705 Filed 12/17/19 Entered 12/17/19 18:19:12   Desc
                         Main Document     Page 6 of 10
Case 1:13-bk-15929-MB   Doc 2705 Filed 12/17/19 Entered 12/17/19 18:19:12   Desc
                         Main Document     Page 7 of 10
Case 1:13-bk-15929-MB   Doc 2705 Filed 12/17/19 Entered 12/17/19 18:19:12   Desc
                         Main Document     Page 8 of 10
Case 1:13-bk-15929-MB   Doc 2705 Filed 12/17/19 Entered 12/17/19 18:19:12   Desc
                         Main Document     Page 9 of 10
Case 1:13-bk-15929-MB   Doc 2705 Filed 12/17/19 Entered 12/17/19 18:19:12   Desc
                         Main Document    Page 10 of 10
